Exhibit 99.1 Rainbow National Services LLC and Subsidiaries Consolidated Financial Statements As of December 31, 2010 and 2009 and for the Years Ended December 31, 2010, 2009 and 2008 Independent Auditor’s Report The Board of Directors Rainbow National Services LLC: We have audited the accompanying consolidated balance sheets of Rainbow National Services LLC and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, member’s deficiency and cash flows for each of the years in the three-year period ended December31, 2010.In connection with our audits of the consolidated financial statements, we also have audited the related consolidated financial statement schedule (Schedule II, Valuation and Qualifying Accounts).These consolidated financial statements and consolidated financial statement schedule are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements and consolidated financial statement schedule based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Rainbow National Services LLC is an indirect wholly owned subsidiary and operates as an integral part of Cablevision Systems Corporation (“Cablevision”).As described in Notes 1, 10 and 11, these consolidated financial statements have been derived from the consolidated financial statements and accounting records of Cablevision and reflect certain assumptions and allocations.The financial position, results of operations and cash flows of Rainbow National Services LLC could differ from those that might have resulted had Rainbow National Services LLC been operated autonomously or as an entity independent of Cablevision. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Rainbow National Services LLC and subsidiaries as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2010, in conformity with U.S. generally accepted accounting principles. Also, in our opinion, the related consolidated financial statement schedule referred to above, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. /s/ KPMG LLP Melville, New York February 18, 2011 Rainbow National Services LLC and Subsidiaries CONSOLIDATED BALANCE SHEETS (Dollars in thousands) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, trade (less allowance for doubtful accounts of $498 and $711) Amounts due from affiliates, net Program rights, net Prepaid expenses and other current assets Deferred tax asset Total current assets Property and equipment, net of accumulated depreciation of $18,158 and $26,779 Program rights, net Deferred carriage fees, net Deferred financing costs, net of accumulated amortization of $16,388 and $13,138 Amortizable intangible assets, net of accumulated amortization of $577,306 and $525,591 Goodwill Other assets $ $ LIABILITIES AND MEMBER'S DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities: Interest Employee related costs Deferred carriage fees payable Other accrued expenses Amounts due to affiliates, net Program rights obligations Deferred revenue Credit facility debt Capital lease obligations Total current liabilities Program rights obligations Deferred tax liability, net Senior notes Senior subordinated notes Credit facility debt Capital lease obligations Amounts due to affiliates Other liabilities Total liabilities Commitments and contingencies Member's deficiency ) ) $ $ See accompanying notes to consolidated financial statements. Rainbow National Services LLC and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands) Years Ended December 31, Revenues, net (including revenues, net from affiliates of Cablevision of $16,917, $16,326 and $15,736, respectively) $ $ $ Operating expenses: Technical and operating (excluding depreciation and amortization and including charges from affiliates of Cablevision of $24,636, $23,247 and $21,537, respectively) Selling, general and administrative (including charges from affiliates of Cablevision of $104,571, $98,129 and $90,807, respectively) Restructuring expense - - 92 Depreciation and amortization Operating income Other income (expense): Interest expense ) ) ) Interest income Loss on derivative contracts - ) ) Miscellaneous, net ) Income before income taxes Income tax expense ) ) ) Net income $ $ $ See accompanying notes to consolidated financial statements. Rainbow National Services LLC and Subsidiaries CONSOLIDATED STATEMENTS OF MEMBER'S DEFICIENCY (Dollars in thousands) Balance, January 1, 2008 $ ) Non-cash capital contributions Cash capital distributions ) Net income Balance, December 31, 2008 ) Non-cash capital contributions Cash capital distributions ) Net income Balance, December 31, 2009 ) Non-cash capital contributions Cash capital distributions ) Net income Balance, December 31, 2010 $ ) See accompanying notes to consolidated financial statements. Rainbow National Services LLC and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Years Ended December 31, Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Cablevision share-based compensation expense allocations Amortization and write-off of program rights Amortization of deferred carriage fees Amortization of deferred financing costs, discounts on indebtedness and other costs Provision for doubtful accounts. Unrealized loss on derivative contracts - - Unrealized foreign currency transaction loss (gain), net 33 ) Deferred income taxes ) ) Current income and other tax expense allocations Changes in assets and liabilities: Accounts receivable, trade ) ) ) Accounts due from affiliates, net 77 ) Prepaid expenses and other assets ) ) Program rights ) ) ) Deferred carriage fees ) ) ) Accounts payable and accrued expenses ) Amounts due to affiliates, net ) ) Program rights obligations ) Deferred carriage fees payable ) ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) ) Payments for acquisition of businesses ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Cash distributions to parent ) ) ) Additions to deferred financing costs - - ) Proceeds from credit facility debt - - Repayment of credit facility debt ) ) ) Principal payments on capital lease obligations ) ) ) Net cash used in financing activities ) ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ See accompanying notes to consolidated financial statements. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands) NOTE 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations In July 2004, Cablevision Systems Corporation ("Cablevision") formed Rainbow National Services LLC (the "Company").Rainbow Programming Holdings LLC (“Rainbow Programming Holdings”), an indirect wholly owned subsidiary of Rainbow Media Holdings LLC (“Rainbow Media Holdings”), an indirect wholly owned subsidiary of Cablevision, owns 100% of the membership interests in the Company.The Company is a holding company with no independent operations of its own.Its subsidiaries include entities that principally own nationally distributed 24-hour entertainment services operated as integral parts of Cablevision, including AMC, WE tv and IFC.The Company’s consolidated financial statements have been derived from the consolidated financial statements and accounting records of Cablevision and reflect certain assumptions and allocations (see notes 10 and 11).The financial position, results of operations and cash flows of the Company could differ from those that might have resulted had the Company been operated autonomously or as an entity independent of Cablevision.See Note 16 for the proposed distribution of Rainbow Media Holdings by Cablevision. Basis of Presentation The accompanying consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") and Regulation S-X of the Securities and Exchange Commission (“SEC”) for annual financial information as required by the Company’s indentures (see note 6) even though the Company is not a reporting company under the Securities Exchange Act of 1934. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany transactions and balances are eliminated in consolidation. Revenue Recognition The Company recognizes affiliation fee revenue from cable television system operators, direct broadcast satellite operators and telecommunications companies that carry the Company’s programming services under multi-year contracts, commonly referred to as “affiliation agreements.”The programming services are delivered throughout the terms of the agreements and the Company recognizes revenue as programming is provided. Advertising revenues are recognized when commercials are aired.In certain advertising sales arrangements, the Company’s programming businesses guarantee specified viewer ratings for their programming.For these types of transactions, a portion of such revenue is deferred if the guaranteed viewer ratings are not met and is subsequently recognized either when the Company provides the required additional advertising time, the guarantee obligation contractually expires or performance requirements become remote. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Revenues derived from other sources are recognized when services are provided or events occur. Multiple-Element Transactions If there is objective and reliable evidence of fair value for all elements of accounting in a multiple-element arrangement, the arrangement consideration is allocated to the separate elements of accounting based on relative fair values.There may be cases in which there is objective and reliable evidence of the fair value of undelivered items in an arrangement but no such evidence for the delivered items.In those cases, the Company utilizes the residual method to allocate the arrangement consideration.Under the residual method, the amount of consideration allocated to the delivered items equals the total arrangement consideration less the aggregate fair value of the undelivered items.In determining fair value, the Company refers to historical transactions or comparable cash transactions. On January1, 2011, the Company adopted Accounting Standards Update (“ASU”) No.2009-13, Multiple-Deliverable Revenue Arrangements, which is applicable on a prospective basis to revenue arrangements entered into or materially modified on or after January 1, 2011.ASU No. 2009-13 eliminates the residual method of allocating arrangement consideration to deliverables, requires the use of the relative selling price method and requires that a vendor determine its best estimate of selling price in a manner consistent with that used to determine the price to sell the deliverable on a standalone basis. The Company, together with other subsidiaries or affiliates of Cablevision, may enter into affiliation agreements which are documented in one or more contracts; however, negotiated contemporaneously.Amounts paid/received by other subsidiaries of Cablevision or the Company may differ from the amounts that would have been paid/received if such arrangements were negotiated separately.Where Cablevision has incurred a cost incremental to fair value and the Company has received a benefit incremental to fair value from these negotiations in the form of increased affiliation fee revenues, Cablevision charges the Company for the incremental amount.Likewise, where the Company has received affiliation fee revenues less than fair value amounts and Cablevision has received a benefit incremental to fair value from these negotiations in the form of decreased programming costs, the Company charges Cablevision for the incremental amount. Judgments made in determining fair value impact the amount and period in which revenues from multi-element arrangements are recognized over the term of the individual affiliation agreements. Technical and Operating Expenses Costs of revenues related to programming services including, but not limited to, license fees, amortization of program rights, participation and residual costs and programming and production costs, are classified as technical and operating expenses in the accompanying consolidated statements of income. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Advertising and Distribution Expenses Advertising costs are charged to expense when incurred and are recorded to selling, general and administrative expenses in the accompanying consolidated statements of income.Advertising costs were $68,378, $65,334 and $68,624 for the years ended December 31, 2010, 2009, and 2008, respectively.Marketing, distribution and general and administrative costs related to the exploitation of owned original programming is expensed as incurred. Cash and Cash Equivalents The Company's cash investments are placed with money market funds and financial institutions that are investment grade as rated by Standard & Poor's and Moody's Investors Service.The Company selects money market funds that predominantly invest in marketable, direct obligations issued or guaranteed by the United States government or its agencies, commercial paper, fully collateralized repurchase agreements, certificates of deposit, and time deposits. The Company considers the balance of its investment in funds that substantially hold securities that mature within three months or less from the date the fund purchases these securities to be cash equivalents.The carrying amount of cash and cash equivalents either approximates fair value due to the short-term maturity of these instruments or are at fair value. Accounts Receivable The Company periodically assesses the adequacy of valuation allowances for uncollectible accounts receivable by evaluating the collectibility of outstanding receivables and general factors such as length of time individual receivables are past due, historical collection experience, and the economic and competitive environment. Program Rights Rights to programming, including feature films and episodic series, acquired under license agreements are stated at the lower of amortized cost or net realizable value.Such licensed rights along with the related obligations are recorded at the contract value when a license agreement is executed, unless there is uncertainty with respect to either cost, acceptability or availability.If such uncertainty exists, those rights and obligations are recorded at the earlier of when the uncertainty is resolved or when the license period begins. Costs are amortized to technical and operating expense on a straight-line basis over the respective license periods. The Company’s owned original programming is primarily produced by independent production companies, with the remainder produced by the Company.Owned original programming costs, including estimated participation and residual costs, qualifying for capitalization as program rights are amortized to technical and operating expense over their estimated useful lives, commencing upon the first airing, based on attributable revenue for airings to date as a percentage of total projected attributable revenue.Projected program usage is based on the historical performance of similar content.Estimated attributable revenue can change based upon programming market acceptance, levels of affiliation fee revenues and advertising revenues, and program usage.Accordingly, the Company periodically reviews revenue estimates and planned usage and revises its assumptions if necessary which could impact the timing of amortization expense or result in an impairment charge.Owned original program rights of $41,081 at December 31, 2010 is included as a component of long-term program rights, net.The Company expects to amortize approximately $18,657 of owned original program rights at December 31, 2010 during the year ending December 31, 2011 and expects to amortize 91% of owned original program rights within the next three years. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) The Company periodically reviews the programming usefulness of its licensed and owned original program rights based on a series of factors, including ratings, type and quality of program material, standards and practices, and fitness for exhibition.If it is determined that film or other program rights have no future programming usefulness, a write-off of the unamortized cost is recorded in technical and operating expense.Impairment charges of $1,053 and $7,178 were recorded for the years ended December 31, 2010 and 2009, respectively.There were no impairment charges recorded for the year ended December 31, 2008. Long-Lived and Indefinite-Lived Assets Property and equipment are carried at cost.Equipment under capital leases is recorded at the present value of the total minimum lease payments.Depreciation is calculated on the straight-line basis over the estimated useful lives of the assets or, with respect to equipment under capital leases and leasehold improvements, amortized over the shorter of the lease term or the assets' useful lives and reported in depreciation and amortization in the consolidated statements of income. Intangible assets established in connection with business acquisitions consist of affiliation agreements and affiliate relationships, advertiser relationships, other intangibles and goodwill.These intangible assets are amortized on a straight-line basis over their respective estimated useful lives.Goodwill acquired in purchase business combinations is not amortized. The Company reviews its long-lived assets (property and equipment, and intangible assets subject to amortization that arose from acquisitions) for impairment whenever events or circumstances indicate that the carrying amount of an asset may not be recoverable.If the sum of the expected cash flows, undiscounted and without interest, is less than the carrying amount of the asset, an impairment loss is recognized as the amount by which the carrying amount of the asset exceeds its fair value. The Company evaluates the recoverability of its goodwill annually or more frequently whenever events or circumstances indicate that the asset may be impaired.Goodwill impairment is determined using a two-step process.The first step of the goodwill impairment test is used to identify potential impairment by comparing the fair value of a reporting unit with its carrying amount, including goodwill utilizing an enterprise-value based premise approach.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is performed to measure the amount of goodwill impairment loss, if any.The second step of the goodwill impairment test compares the implied fair value of the reporting unit's goodwill with the carrying amount of that goodwill.If the carrying amount of the reporting unit's goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess.The implied fair value of goodwill is determined in the same manner as the amount of goodwill which would be recognized in a business combination.The company has three reporting units for goodwill impairment testing, AMC, WE tv and IFC. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Program Rights Obligations Amounts payable subsequent to December31, 2010 related to program rights obligations included in the balance sheet are as follows: Years Ending December 31, $ Thereafter $ In July 2003, American Movie Classics Company LLC (“AMC LLC”), WE: Women’s Entertainment LLC (“WE LLC”), and The Independent Film Channel LLC (“IFC LLC”) and Rainbow Media Holdings, as licensees, entered into an agreement with a film studio for feature film telecast rights.Each licensee recorded its allocated share of the program rights asset and all of the payment obligations for which they are jointly and severally liable. Such payment obligations initially amounted to $84,000 in total of which $19,500 remained unpaid at December 31, 2010 and is included in the amounts above.Program rights of approximately $17,000 were allocated outside of the Company to affiliates during 2003.Payments of program rights obligations by affiliates for program rights allocated outside of the Company amounted to $1,211, $1,514 and $2,625 during 2010, 2009, and 2008, respectively.The allocation of these film assets was treated as a deemed capital distribution in 2003 and the payments of program rights obligations made by affiliates for the years ended December 31, 2010, 2009, and 2008, were treated as a deemed capital contribution in the accompanying consolidated statements of member’s deficiency. Off balance sheet program rights obligations at December 31, 2010 that have not yet met the criteria to be recorded in the balance sheet are $67,930 which are payable:$63,662 in 2011, $2,548 in 2012, $1,376 in 2013, $69 in 2014, $69 in 2015 and $206 thereafter. Deferred Carriage Fees Deferred carriage fees represent amounts principally paid or payable to cable television system operators, direct broadcast satellite operators and telecommunications companies to obtain additional subscribers and/or guarantee carriage of certain programming services and are amortized as a reduction of revenue over the period of the related guarantee (4 to 13 years). Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Deferred Financing Costs Costs incurred to obtain debt are deferred and amortized to interest expense ratably over the life of the related debt. Income Taxes The Company’s provision for income taxes is based on current period income, changes in deferred tax assets and liabilities and changes in estimates with regard to uncertain tax positions. Deferred tax assets are subject to an ongoing assessment of realizability.The Company provides deferred taxes for the outside basis difference of its investment in partnerships.Interest and penalties, if any, associated with uncertain tax positions are included in income tax expense. The Company was included in the consolidated federal and state income tax returns of Cablevision for the years presented herein.The income tax expense in the consolidated statements of income is based upon the taxable income of the Company on a separate tax return basis.Since there is no tax sharing agreement in place between the Company and Cablevision, allocable current income tax liabilities calculated on a stand-alone company basis that the Company does not pay directly have been reflected as deemed capital contributions to the Company from its parent.Such contributions amounted to $94,290, $81,250, and $60,363 for the years ended December 31, 2010, 2009 and 2008, respectively. Comprehensive Income Comprehensive income for the years ended December 31, 2010, 2009, and 2008 equals net income for the respective periods. Share-Based Compensation Cablevision charges the Company expenses or benefits related to its various employee stock plans.Cablevision records share-based compensation expense during the period based on the fair value of the portion of share-based payment awards that are ultimately expected to vest.Cablevision uses the Black-Scholes valuation model in determining the fair value of share-based payments.Shared-based payment awards are expensed on a straight-line basis over the requisite service period.As the obligations related to the grants for equity classified and liability classified awards under the Cablevision employee stock plans are satisfied by Cablevision, the allocation to the Company of its proportionate share of the related expenses is reflected as a deemed capital contribution in the accompanying consolidated financial statements. Foreign Currency Transactions The Company has no foreign operations, but has a limited number of trade receivables denominated in a foreign currency, primarily Canadian dollars.The Company recognized $(90), $329 and $(712) of foreign currency transaction (losses) gains for the years ended December 31, 2010, 2009 and 2008, respectively, related to those receivables denominated in a foreign currency from affiliation agreements with foreign cable system and direct broadcast satellite operators.Such amounts are included in miscellaneous, net in the accompanying consolidated statements of income. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Cash Flows During 2010, 2009 and 2008, the Company's non-cash investing and financing activities and other supplemental data were as follows: Years Ended December 31, Non-Cash Investing and Financing Activities: Deemed capital contributions for payments of program rights obligations by affiliates $ $ $ Deemed capital contributions from affiliate related to the allocation of income and other taxes Reduction of capital lease obligation and related assets ) - - Increase in capital lease obligations and accounts receivable from affiliates related to capital leases with affiliates - - Deemed capital contribution related to the allocation of Cablevision share-based compensation expense Supplemental Data: Cash interest paid Income taxes paid Derivative Financial Instruments The Company accounts for derivative financial instruments as either assets or liabilities measured at fair value.The Company’s embedded derivative financial instruments are clearly and closely related to the host contracts; therefore, such derivative financial instruments are not accounted for on a stand-alone basis.The Company, at times, uses derivative instruments to manage its exposure to market risks from changes in interest rates and does not hold or issue derivative instruments for speculative or trading purposes.These derivative instruments are not designated as hedges, and changes in the fair values of these derivatives are recognized in income as gains (losses) on derivative contracts. Use of Estimates in Preparation of Financial Statements The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the contingency can be reasonably estimated. Reportable Segments The Company classifies its operations into one reportable segment.The previous reportable segments, AMC Networks (which comprises AMC and WE tv) and IFC, no longer qualify to be presented as two separate reportable segments as those operations are now included in one operating segment as the Company’s Chief Operating Decision Maker reviews the operating results of these businesses on a combined basis as of December 2010. Reclassifications Certain reclassifications have been made to the accompanying 2009 and 2008 consolidated financial statements to conform to the 2010 presentation. NOTE 3. RESTRUCTURING During 2008, the Company recorded restructuring expenses of $92 for employee severance.There were no restructuring expenses recorded or unpaid balances as of and for the years ended December 31, 2010 and 2009. NOTE 4. PROPERTY AND EQUIPMENT Property and equipment (including equipment under capital leases) consist of the following assets, which are depreciated or amortized on a straight-line basis over the estimated useful lives shown below: December 31, Estimated Useful Lives Program, service and test equipment $ $ 2 to 7 years Satellite equipment Term of lease Furniture and fixtures 2 to 8 years Transmission equipment 5years Leasehold improvements Term of lease Less accumulated depreciation and amortization ) ) $ $ Depreciation expense on property and equipment (including capital leases)amounted to $5,102, $5,053 and $5,284, respectively, for the years ended December 31, 2010, 2009 and 2008. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) At December31, 2010 and 2009, the gross amount of equipment and related accumulated amortization recorded under capital leases were as follows: December 31, Satellite equipment $ $ Less accumulated amortization ) ) $ $ NOTE 5. INTANGIBLE ASSETS The following table summarizes information relating to the Company's acquired intangible assets at December 31, 2010 and 2009: December 31, Estimated Useful Lives Gross carrying amount of amortizable intangible assets Affiliation agreements and affiliate relationships $ $ 10 years Advertiser relationships 5 to 10 years Other amortizable intangibles 4 to 10 years Accumulated amortization Affiliation agreements and affiliate relationships Advertiser relationships Other amortizable intangibles Amortizable intangible assets, net of accumulated amortization Goodwill Total intangible assets, net $ $ Aggregate amortization expense Years ended December31, 2010 and 2009 $ $ Estimated amortization expense Year ending December 31, 2011 $ Year ending December 31, 2012 Year ending December 31, 2013 Year ending December 31, 2014 21 Year ending December 31, 2015 2 The Company has historically been able to renew affiliation agreements upon expiration and has factored its experience with such renewals in estimating the future cash flows associated with its affiliation agreements and affiliate relationship intangible assets. There were no accumulated impairment losses related to goodwill for any periods as of December 31, 2010. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) In March 2009, the Company acquired a film web site business for $250 cash and recorded a liability of $231 for the net present value of additional annual required payments of $135 through 2011.In allocating the $481 purchase price, the Company recorded intangible assets of $126, $274 and $81 for advertiser relationships, other definite-lived intangibles and goodwill, respectively. During 2008, the Company acquired a film web site business for $227 cash, including acquisition costs, and recorded a liability of $574 for the net present value of additional annual required payments of $185 through 2012.In allocating the $801 purchase price, the Company recorded intangible assets of $160, $370 and $271 for advertiser relationships, other intangibles and goodwill, respectively. NOTE 6. DEBT Credit Facility Debt The Company has a credit facility providing for an $800,000 senior secured credit facility (the “Credit Facility”), which consists of a $500,000 term A loan facility and a $300,000 revolving credit facility.The term A loan facility matures June 30, 2013 and the revolving credit facility matures June 30, 2012.The Credit Facility allows the Company to utilize up to $50,000 of the revolving credit facility for letters of credit and up to $5,000 for a swing loan.Further, the Credit Facility provides for an incremental facility of up to $925,000, provided that it be for a minimum amount of $100,000.There are no commitments from the lenders to fund this incremental facility other than the $280,000 incremental revolver supplement (“Incremental Revolver”) entered into on June 3, 2008 discussed below.Whenever incremental facilities are established, the Company and the lenders must enter into a supplement to the Credit Facility with terms and conditions that are no more restrictive than those in the Credit Facility. In June 2008, the Company borrowed $210,000 under its revolving credit facility which was transferred to Rainbow Media Holdings and recorded as a capital distribution by the Company to its parent, Rainbow Programming Holdings, in connection with Rainbow Media Holding’s acquisition of Sundance Channel L.L.C.Further, during 2008, the Company borrowed $66,000 under the revolving credit facility and repaid $25,000 and $51,000 of the outstanding balance under the term loan facility and the revolving credit facility, respectively.In 2009, the Company repaid $25,000 and $95,000 of the outstanding balance under the term loan facility and the revolving credit facility, respectively.In 2010, the Company repaid $25,000 and $80,000 of the outstanding balance under the term loan facility and the revolving credit facility, respectively.Outstanding borrowings under the term loan facility and revolving credit facility were $425,000 and $50,000, respectively, at December 31, 2010.The Company had $250,000 in undrawn revolver commitments at December 31, 2010. Borrowings under the Credit Facility are direct obligations of the Company which are guaranteed jointly and severally by substantially all of its subsidiaries and by Rainbow Programming Holdings, and are secured by the pledge of the stock of the Company and the stock of substantially all of its subsidiaries and all of the other assets of the Company and substantially all of its subsidiaries (subject to certain limited exceptions). Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Borrowings under the Credit Facility bear interest based on either the Base Rate (the greater of the Federal Funds Rate plus 0.5% and the prime rate (as defined in the Credit Facility)) or the Eurodollar Rate (as defined in the Credit Facility). The interest rate under the Credit Facility varies, depending on the Company’s cash flow ratio (as defined in the Credit Facility), from 1.0% to 1.5% over the Eurodollar Rate for Eurodollar-based borrowings and from zero to 0.5% over the Base Rate for Base Rate borrowings. At December 31, 2010, the weighted average interest rate on both the term A loan facility and amounts drawn under the original revolving credit facility was 1.26%. The borrowings under the Credit Facility may be repaid without penalty at any time.The term A loan is to be repaid in quarterly installments of $12,500 in 2011 and 2012, and $162,500 beginning on March 31, 2013 through its maturity date in June 2013.Any amounts outstanding under the revolving credit facility are due at maturity on June 30, 2012. The Credit Facility contains various financial and other covenants.As defined in the Credit Facility, the financial covenants consist of (i) a minimum ratio of operating cash flow to total interest expense for each quarter of 1.75 to 1, (ii) a maximum cash flow ratio of total indebtedness to operating cash flow of 6.25 to 1, and (iii) a maximum senior secured leverage ratio of senior secured debt to operating cash flow of 5.50 to 1.Additional covenants include restrictions on indebtedness, guarantees, liens, investments, dividends and distributions and transactions with affiliates. The Company was in compliance with all of its financial covenants under its Credit Facility and Incremental Revolver as of December 31, 2010. The Company is obligated to pay fees of 0.375% per annum on any undrawn revolver commitment. Incremental Revolver On June 3, 2008, the Company entered into the Incremental Revolver whereby the Company received commitments from lenders in the amount of $280,000.The interest rate under the Incremental Revolver is 2.0% over the Eurodollar rate for Eurodollar-based borrowings and 1.0% over the Base Rate for Base Rate borrowings (as defined in the Incremental Revolver).The Incremental Revolver matures on June 30, 2012 and the terms and conditions of the Incremental Revolver are no more restrictive than those of the Credit Facility.The Company is obligated to pay fees of 0.375% per annum on any undrawn portion of the Incremental Revolver commitment balance.Borrowings under the Incremental Revolver may be repaid without penalty at any time.There were no borrowings outstanding under the Incremental Revolver facility at December 31, 2010. In connection with the Incremental Revolver, the Company incurred deferred financing costs of $2,941, which are being amortized to interest expense over the four-year term of the Incremental Revolver. Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) Senior and Senior Subordinated Notes As of December 31, 2010, the Company’s notes outstanding consist of $300,000 aggregate principal amount of 8 3/4% senior notes due September 1, 2012, and $325,000 aggregate principal amount of 10 3/8% senior subordinated notes due September 1, 2014.The senior notes and the senior subordinated notes were discounted $2,163 and $3,915, respectively, upon original issuance in 2004.These notes are guaranteed by substantially all of the Company’s subsidiaries. Principal covenants include a limitation on the incurrence of additional indebtedness based upon a maximum ratio of total indebtedness to cash flow (as defined in the indentures) of 6.0 to 1, limitations on dividends and distributions, and limitations on investments and the ability to incur liens (according to the terms of the senior note indenture). The Company may redeem the senior notes, in whole or in part, at any time, at a redemption price equal to 100% of face value.The senior subordinated notes are redeemable, in whole or in part, at a redemption price equal to 103.458% of face value, which decreases to 101.729% on or after September 1, 2011 and 100% on or after September 1, 2012.The notes are redeemable at the redemption price plus accrued and unpaid interest through the redemption date. The indentures under which the senior notes and the senior subordinated notes were issued contain various other covenants, which are generally less restrictive than those contained in the Credit Facility. The Company has no independent assets or operations of its own, the guarantees under the senior notes and the senior subordinated notes are full and unconditional and joint and several, and the net assets of any subsidiaries of the Company other than the subsidiary guarantors are minor.There are no restrictions on the ability of the Company or any of the subsidiary guarantors to obtain funds from its subsidiaries by dividend or loan. Summary of Five-Year Debt Maturities Total amounts payable by the Company under its various debt obligations (excluding capital leases) outstanding as of December31, 2010, during the five years subsequent to December31, 2010 are as follows: Years Ending December 31, $ - Rainbow National Services LLC and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (Dollars in thousands) NOTE 7. DERIVATIVE CONTRACTS To manage interest rate risk, the Company enters into interest rate swap contracts from time to time to adjust the proportion of total debt that is subject to variable rates.Such contracts effectively fix the borrowing rates on floating rate debt to limit the exposure against the risk of rising rates.The Company does not enter into interest rate swap contracts for speculative or trading purposes and it only enters into interest rate swap contracts with financial institutions that are rated investment grade.The Company monitors the financial institutions that are counterparties to its interest rate swap contracts and diversifies its swap contracts among various counterparties to mitigate exposure to any single financial institution. There were no outstanding interest rate swap contracts as of December 31, 2010. In November 2008, the Company entered into interest rate swap contracts with a notional amount of $450,000 to effectively fix borrowing rates on a substantial portion of the Company’s floating rate debt.The interest rate swap contracts matured in November 2009.These contracts were not designated as hedges for accounting purposes.For the year ended December31, 2009, realized losses were $3,237 and is reflected in loss on derivative contracts in the accompanying consolidated statement of income. For the year ended December31, 2008, unrealized losses resulting from changes in the fair value of the Company's interest rate swap contracts and realized losses resulting from net cash interest expense of $2,843 is reflected in loss on derivative contracts in the accompanying consolidated statement of income. NOTE 8. FAIR VALUE MEASUREMENT The fair value hierarchy as outlined in ASC Topic 820 is based on inputs to valuation techniques that are used to measure fair value that are either observable or unobservable.Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources while unobservable inputs reflect a reporting entity's pricing based upon their own market assumptions.The fair value hierarchy consists of the following three levels: · Level I - Quoted prices for identical instruments in active markets. · Level II - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. · Level III - Instruments whose significant value drivers are unobservable. The following table presents for each of these hierarchy levels, the Company's financial assets that are measured at fair value on a recurring basis at December 31, 2010 and 2009: At December 31, 2010: Level I Level II Level III Total Assets: Cash equivalents (a) $ $
